STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                               NO.    2021    KW   1335

VERSUS


FRANK       WILLIAM      BECKENDORF,            III                                 DECEMBER 30,             2021




In    Re:         Frank         William               Beckendorf,              III,            applying         for
                  supervisory                writs,       22nd       Judicial             District           Court,
                  Parish       of    St.      Tammany,     No.      1743- F- 2021.




BEFORE:           WHIPPLE,          C. J.,     PENZATO     AND      HESTER,        JJ.


        WRIT      GRANTED           WITH      ORDER.       The      district          court'     s     ruling    is
vacated.
                 This matter is remanded for the purpose of transferring
the    defendant' s "          Petition          for     Judicial         Review"          to    the    district
court        to     be        properly           filed         as    a        civil
                                                                                           proceeding           and

reconsidered             by     the          district      court         as    a      civil          matter     for
judicial          review        pursuant            to     the      Corrections                Administrative
Remedy       Procedure Act,             La.     R. S.    15: 1171- 79.


                                                         VGW
                                                         AHP
                                                         CHH




COURT       OF APPEAL,         FIRST       CIRCUIT




        DEPUTY      CLERK      OF     COURT
                  FOR    THE   COURT